        Case 1:19-cv-03885-MKV-OTW Document 65 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JEFFREY HANDY,                                                 :
                                                               :
                         Plaintiff,                            :      19-CV-3885 (MKV) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
CITY OF NEW YORK, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Defendants are directed to mail the following documents to Plaintiff by trackable

means: ECF 55, 57, 58, 59, 60, 61, 62, 63, 64, and this order. They are further directed to file

proof of delivery on the docket upon receipt by the Plaintiff. Plaintiff’s deadline to respond to

Defendant’s motion for summary judgment is extended nunc pro tunc to March 31, 2021.

Failure to respond by March 31, 2021 may result in the Court considering Defendants’ motion

unopposed. Defendants’ deadline to reply is extended to April 14, 2021.

         The Clerk is respectfully directed to mail a copy of this order to Plaintiff.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 28, 2021                                            Ona T. Wang
       New York, New York                                          United States Magistrate Judge
